Oliveh, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is stipulated and agreed by and between counsel for plaintiff and the Assistant Attorney General, counsel for the United States, subject to the approval of the Court, as follows:
That the rayon and cotton cloth sets covered by the appeal enumerated above were appraised on the same basis as the rayon wearing apparel which was covered by the decision in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, affirming Reap. Dec. 4704; that the issue herein is the same, the inclusion of the so-called Japanese Consumption Tax as a part of market value; and that the record in that case may be incorporated herein.
It is further stipulated that the appraised values of the rayon and cotton cloth ■sets covered by the appeal enumerated above less any additions made by the *463importer by reason of tbe so-called Japanese Consumption Tax, represent the export values of such merchandise under the decision above cited; and that there were no higher foreign values at the time of exportation.
The reappraisement appeal enumerated above is abandoned as to all merchandise other than the aforementioned rayon and cotton cloth sets; and the said reappraisement appeal is hereby submitted for decision on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that for the rayon and cotton cloth sets such values are the appraised values, less any additions made by the importer by reason of the so-called Japanese Consumption tax.
The appeal having been abandoned insofar as it relates to all other merch andise, to that extent the appeal is hereby dismissed. Judgment will be rendered accordingly.